Title: From Thomas Jefferson to A. H. Brooks, 28 July 1822
From: Jefferson, Thomas
To: Brooks, A. H.


Sir
Monticello
July 28. 22.
I recieved yesterday your favor of the 25th it is certainly my opinion that you charge too high for your work in covering with tin, and this opinion is founded mainly on information from yourself. I learnt from you that a man can do a square a day of that covering. for this your charge was 5.D.75 which I consider as too much for the earnings of a day. a box of tin costing 13. D. does a square & a half. consequently the tin for a square is 8D.67 and adding your 5.75 bring it nearly to 15. D. the work is so simple that any person of common understanding can perform it. we made a simple machine of two boards hinged together  which bends the tin as quick and as perfectly as the expensive machine you used. the last row of houses has been covered very perfectly by a common negro man whose labor is not worth more than half a dollar a day; so that these covers have cost but about 10. D. a square, and our workmen asked that for heart-pine shingling. I have therefore (in the belief I should do a public good) recommended to my neighbors the substitution of tin-covering to shingling; I have recommended the same to a gentleman having superintendance of the public buildings in Washington, and being written to on the subject by one of the Commissioners of Buckingham C. H. I gave him the opinion which truth and candour required, that your price was much too high, and that I thought he could have it well done for 10. D. at this price I hope the practice will become general, while I really think that your price will discourage it’s extension. my motive has been purely public good, & not at all to injure you, to whom I assure you I wish prosperity & success, & that you possess my esteem and respectTh: Jefferson